 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCoorsDistributingCompany of San Jose, Inc.,d/b/a `California Beverage CompanyandPro-fessional&Clerical Employees Division Team-sters Local Union#856, affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Peti-tioner.Case 20-RC-1598925 March 1987DECISION AND DIRECTIONBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held 21 March 1986 and thehearing officer's report recommending dispositionof them. The election was conducted pursuant to aStipulatedElectionAgreement. The tally of theballots shows 3 for and 0 against the Petitioner,with 4 challenged ballots.The Board has reviewed the record in light ofthe exceptions and briefs, and has adopted thehearing` officer'sfindingsand recommendations,only to the extent consistent with this Decision andDirection. IThe hearing officer found that Stephanie Sung isa supervisor within the meaning of Section 2(11) ofthe Act and recommended that the challenge toSung's ballot be sustained. The Employer excepts,contending that Sung neither exercises independentjudgment in connection with her duties nor pos-sesses any of the indicia of supervisory status asenumerated in Section 2(11) of the Act. We findmerit in the Employer's exceptions.It is well settled that the possession of any one ofthe indicia of supervisory authority specified inSection 2(11)2 of the Act, provided that such au-thority is exercised with independent judgment onbehalf of management, is sufficient to confer super-visory status on an employee.Commercial FleetWash,190 NLRB 326 (1971);Indiana RefrigeratorLines, 157NLRB 539, 550 (1966). However, isolat-ed or sporadic exercise of this authority is insuffi-cient to predicate a supervisory fording. SeeGeorgeC.Foss Co.,270 NLRB 232 (1984);Teamsters Local574,259NLRB 344 (1981). Further, employeesiIn the absence of exceptions,we adopt pro forma the hearing offi-cer's'findmg that Anna'Cardinale is a confidential employeeWe neednot pass, therefore, on the Employer's contention in its exceptions thatCardinale is also a managerial employee.2 Sec 2(11) of the Act states:The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge,assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effective-ly to recommend such action, if in connection with the foregoing theexercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.who are merelyconduitsfor relayingmanagementinformationto other employees are not true super-visors.George C. Foss Co.,supra;Bowne of Houston,Inc.,280 NLRB 1222 (1986);Hydro Conduit Corp.,254 NLRB 433 (1981).The burden of proving supervisorystatus restson the party alleging that such status exists.TucsonGas & Electric Co.,241 NLRB 181 (1979);St.Al-phonsus Hospital,261 NLRB 620, 624 (1982);HydroConduit Corp.,supra.As shown below, we findthat the Petitioner has not met that burden.The Employer is a wholesale beer, distributorwith offices in San Francisco and San Jose, Cali-fornia.The San Francisco office employs varioussales,warehouse, and delivery persons, along withseven office clerical employees, six of whom workin the front office. The Employer's president andgeneralmanager,Edward Derry, and its sales man-ager,PeterMarino, arelocated at this office. Con-trollerMark Blair has his office at the San Jose fa-cility.Sung is themost experienced employee,having worked for the Employer for 14 years, andin 1985 Sungwas given the title of office manager.In finding that StephanieSung is a supervisor,the hearing officer relied mainly on the testimonyof clerical employee Janet Davis, the only clericalemployee who has been hiredsince Sung becameofficemanager.Davis testified that she had twointerviews, both with Sung. In the first interview,Sung asked about Davis' general employment his-tory and background. In the second interview,Sung and SharonHorn showed Davis what type ofwork she would be doing. Within a week of thesecond interview Sung called Davis and told hershewas hired.3 From this testimony, which hecharacterized as "pivotal and persuasive," the hear-ing officer concluded that Sung had hired Davis oreffectively recommended thatBlairhire her.In addition, the hearing officer also found thatbecause Sungtalkswith Blair daily, and "lets himknow how the office isrunning," she has becomehis "eyes,ears,and mind in the San Franciscooffice."In makingthese reportsto Blair,the hear-ing officerreasonedthatSung was usingindepend-ent judgment.The hearing officer also pointed toSung's title4and higher salary5 as further indicia of her supervi-sory status.While he accepted the Employer's ex-planation that both are merely functions of heryearswith the Company, he stated that through'Davis was hiredon 30 July 19854The hearing officer noted that other persons outside of the officeclerical unit who have used the title of "Manager" on their business cardswere allegedly supervisors5Sung receives several hundred dollars per month more than any ofthe other office clericals283 NLRB No. 52 CALIFORNIA BEVERAGE CO.329her tenure she also has accumulated "authority"and is increasingly relied on "to keep the frontoffice operating smoothly."The hearing officer's analysis is critically flawed.The hearing officer in his report failed to recountand completely ignored the testimony of the Em-ployer's witnesses, much of which was corroborat-ed and uncontradicted. This testimony, as we showbelow, refutes that relied on by the hearing officerto establish Sung's supervisorystatus.Stephanie Sung testified as follows about herduties in the hiring process. In an initial meetingSung reviews the written application and gathersmore information orally from the applicant. Sungor Sharon Hom may also show the prospective em-ployee around the office. Sung then calls Blair andrelays the information to him and asks whether hewants to schedule an interview. Ultimately, Blairmakes the decision whether or not to hire the ap-plicant and then has Sung inform the person of thedecision.6Mark Blair's recounting of the hiring processconfirmed Sung's description. Blair testified henever relies solely onSung'sreview of an appli-cant, but makes a decision only after he conductshis own independent investigation.Blair and Sung testified that this procedure wasfollowed when Janet Roberts was hired,' and thereisno reason to believe that this was not also thecase when Janet Davis was hired. In this regard,we note that Davis' testimony does not contradictthat of Blair and Sung. Davis testified that Sungconducted the interviews and informed her that shewas hired, not that Sung made the decision to hireher.The hearing officer failed to recognize thatDavis lacked any personal knowledge of whomade the decision to hire her.In regard to Sung using independent judgment inmaking her reports to Blair about employee per-formance, the hearing officer again ignored Blair'sand Sung's uncontroverted testimony. ' They bothtestified that Blair's usual practice when a new em-ployee is hired is to call several office clericals andtalk about the employee's performance. He oftenreceived such reports from Sharon Hom, ViolaHom, and Janet Roberts, all three of whom votedin the election and admittedly are not supervisors.As to the hearing officer's reliance on Sung'stitle, the hearing officer ignored the fact that threeof the six front office employees, including Sung,have some managerial title. Sharon Hom has thetitle of computer supervisor and Janet Roberts hasthe title of credit manager. Both of these womenvoted in the election and admittedly are not super-visors. In addition, as noted by the hearing officer,the uncontradicted testimony of the Employer'switnesses shows that Sung received the title ofofficemanager because of her long service to theEmployer.Further uncontradicted testimony reveals thatSung possessed none of the indicia of supervisorystatus.The six front office employees perform rou-tineofficework,which includes typing, phonework, filing, invoicing, and computer input. Thework is repetitive and, as Derry testified, very littlesupervision is needed. Sung performs the samework as the other office employees and has onlytwo unique duties: keeping track of employee ab-sencesand gathering and maintaining payrollrecords.Her duties in this regard are clerical; shesimply records the information given to her by anemployee, and she has no authority to change theinformation.Also, Sung is on the same pay scaleand receives the same benefits as the other clericalemployees. Both Edward Derry, and Mark Blairtestified that the office manager has' no authority tohire, fire, discipline, suspend, lay off, recall, pro-mote, evaluate an employee for a change in com-pensation, approve overtime, or grant vacationtime or time off. Blair further testified that he alonemakes all the office clericals' work assignments andreassignments.As to hiring, Sung and Sharon Hom have con-ducted some second interviews withBlair.Howev-er, as Blair testified, they did so only at his requestand only to answer questions about the officeduties.Although' Sung has voiced an opinion onwhether an applicant should be hired, Blair testi-fied that he never relies solely on her opinion inmaking a decision. Also, other employees havemade' recommendations or voiced an opinion regarding an applicant. Peter Marino testified thatJanet Roberts has recommended two applicants, in-,cluding Pam Howe, and Laurie Romero has alsorecommended an applicant. Neither Roberts norRomero are supervisors.In the event of a discharge, Blair testified that heconducts an investigation. He talks with the officeclericals andmay observe the employee himselfbefore making a decision. According to his uncon-tradicted testimony, this procedure was followed inthe discharge of Pam Howe. Blair talked to JanetRoberts," Viola Hom, and Sung about Howe's per-6During the hearing the Petitioner's counsel asked Sung to define theword"hire " Sung replied that"hire" means that she is to inform the ap-By Peter Marino's uncontradicted account,Roberts has also recom-plicant that they have ajob, after Blair has told her to do so.mended that a sales employee be discharged.She was receiving com-7SalesManager Marino testified that Blair, before deciding to hireplaints from customers about the salesperson and went to Marino to sug-Roberts, called her former employer.gest that the person be fired. 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDformance. In order to correct the problem, he hadSung -explain to her what the correct procedurewas.When Howe's performance did not improve,he had Sung tell her she was fired. There is no evi-dence that Sung was anything other than a conduitfor Blair's instructions.With regard to evaluating employees' perform-ance, both Blair and Sung testified that Sung hasdone only one evaluation.When Janet Robertscomplained about the delay in getting her evalua-tion and raise, Blair directed Sung to give Robertsa 3-month evaluation. They had discussed whichboxes Sung should fill in on the form, and Sungfollowed Blair's instructions. Sung was not theoffice manager at this time.According to uncontroverted statements byDerry and Blair, Sung cannot grant a wage, in-crease.A requestfor a raise mustbe approved byDerry or a higher company official.9 In Janet Rob-erts' case it was Derry who authorized her raise.Both Derry and Sung testified that Sung has noauthority to -grant time off, 10 but merelyacts as aconduit relaying information. Because of the smallnumber, of employees, the front office is "close-knit," and management allows the office employeesto schedule their own vacations and time off. Theemployees merely report to Sung when they aregoing to take time off. She in turn reports toDerry,who routinely signs off on the absenceform.The record is devoid of any evidence that Sunghas authority to grant overtime. The record is alsodevoid of anyany evidence that Sung has any author-ity to .discipline workers. Rather, the power to dis-cipline is vested in Derry, Marino, and Blair. Ac-cording to the uncontradicted testimony of Derryand Peter Marino, Roberts has twice been,repri-manded for tardiness, once by Derry and once byMarino.With respect to the handling of employees'grievances, there is no evidence that Sung has an-,9Roberts testified that it was her understanding that Sung has the au-thority togranther a' raise This "understanding"was based on a state-ment made by Sung during Roberts' evaluation,i e., that Sung wouldgive Roberts $50 more. However, Roberts later admitted that she wasunaware of who actually granted her the raise Furthermore, in her initialattempt to secure a raise she went to Peter Marino and not Sung, whowas not theofficemanager at that time.When she complained about thedelay in getting her evaluation and raise,ViolaHom, who was,thenofficemanager, told her to contact Blair in order to remedy the situation.'° According to'Janet Davis' own testimony,when she was selectedfor jury duty, it was Davis herself who, decided whether or not shewould attend and, after the decision was made, Davis told Sung how sheintended to change her work hoursthority to adjust or correct grievances. Blair testi-fiedthathe generally - handles- all grievancesthrough his constant contact with the San Francis-co employees, either by phone or in person.For the above reasons, we conclude that the Pe-titioner has not met its burden of establishing thatSung is a supervisor as defined by the Act. In ana-lyzing the various incidents of alleged, exercise ofsupervisory authority, we find that in each instancethe evidence fails to establish that the -authority ex-ercised was anything more than of strictly, routinenature, not involving the use of independent judg-ment.-With regard to hiring, firing, evaluating employ-ee performance, granting time off, and adjustinggrievances, the evidence shows that Sung merelyreceives and relays information to and from Blairand thus acts only as a conduit and not a true su-pervisor. SeeHydro Conduit Corp., 254NLRB 433(1981);ChicagoMetallic,273NLRB 1677,- 1688-1694 (1985).With regard to the remaining indiciaof supervisory status, the record is devoid of anyevidence to establish that Sung was a supervisor.SeeBo,wne of Houston, Inc.,280 NLRB 1222 (1986).The record is clear thatSung'sresponsibilitiesdid not confer on her supervisory status; rather, therecord establishes that she performs the same work,receives the same benefits, and is on the same payscale as the other office clerical employees. Fur-ther, neither Sung's, title nor her ability "to keepthings running smoothly" is sufficient to confer onher supervisory status.Marukyo U.S.A., Inc.,268NLRB 1102 (1984);Hydro Conduit Corp.,supra at438.We therefore find, contrary to the hearing offi-cer's recommendation, that Sung is not a supervi-sor within the meaning of the Act, and we over-rule the challenge to her ballot. Accordingly, asthis ballot is sufficient in number to affect the re-sults of the election, we shall direct the RegionalDirector to open and count her ballot, to prepare arevised tally of ballots, and to issue the appropriatecertification.DIRECTIONIT IS DIRECTED that the Regional Director,within 10 days from the date of this decision, openand count the ballot cast by Stephanie Sung andprepare and cause to be served on the parties a re-vised tally of ballots. Thereafter, the Regional Di-rector shall issue the appropriate certification.